ORDER
PER CURIAM.
Saundra Hennings (“Movant”) appeals from the judgment of the motion court denying her Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court erred in denying her Rule 24.035 motion for post-conviction relief without an evi-dentiary hearing because her plea counsel was ineffective for failing to advise Movant that the victim’s prior inconsistent statements could have been used to impeach him at trial and additionally could have been admitted as substantive evidence.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).